 


110 HR 1450 IH: To create 4 new permanent judgeships for the eastern district of California.
U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1450 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2007 
Mr. Daniel E. Lungren of California (for himself and Mr. McCarthy of California) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To create 4 new permanent judgeships for the eastern district of California. 
 
 
1.New judgeships for eastern district of California 
(a)New appointmentsThe President shall appoint, by and with the advice and consent of the Senate, 4 additional district judges for the eastern district of California.  
(b)TableIn order that the table contained in section 133(a) of title 28, United States Code, reflects the total number of permanent district judgeships authorized by virtue of subsection (a) of this section, such table is amended by striking the item relating to California and inserting the following: 
 
 
  
 
California  
  Northern14 
  Eastern10  
  Central27  
  Southern13    .  
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section, including such sums as may be necessary to provide appropriate space and facilities for the judicial positions created by this section.  
 
